 1
                                             THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5
                           IN THE UNITED STATES DISTRICT COURT
 6                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 7
     UNITED STATES OF AMERICA,                       No. CR19-052 RSM
 8
                             Plaintiff,              ORDER GRANTING DEFENDANT’S
 9
                                                     MOTION TO SEAL
                    v.
10
     RUBEN IBARRA,
11
                             Defendant.
12

13
            THE COURT having received and reviewed the Motion to Seal the Psychological
14
     Evaluation of Mr. Ibarra, and based on all of the other records and files in this matter, and
15
     good cause appearing,
16
            IT IS HEREBY ORDERED: Defendant’s Motion to Seal is GRANTED. The
17
     psychological evaluation will be maintained under seal.
18

19
            DATED this 3rd day of February 2020.

20

21

22
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   UNITED STATES DISTRICT JUDGE
23

24

25

26

     ORDER GRANTING DEFENDANT’S MOTION                           LAW OFFICES OF JOHN HENRY BROWNE P.S.
                                                                    801 SECOND AVENUE, SUITE 800
     TO SEAL - 1
                                                                      SEATTLE, WASHINGTON 98104
                                                                   (206) 388-0777 • FAX: (206) 388-0780
